The State of




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 21, 2015

                                     No. 04-15-00345-CR

                                       Enrique MATA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 12-05-00028-CRL
                         Honorable Donna S. Rayes, Judge Presiding

                                       ORDER

        The Appellant’s motion for extension of time to file his pro se brief is GRANTED. Time
is extended to January 15, 2016.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court